In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-336V
                                     Filed: October 12, 2016

* * * * * * * * * * * * * * * *
COLETTE YOUNG, as Executor of the *                           UNPUBLISHED
Estate of JANET MOODY, Deceased,  *
                                  *                           Special Master Hamilton-Fieldman
              Petitioner,         *
                                  *                           Joint Stipulation on Damages;
v.                                *                           Tetanus-Diphtheria-acellular-
                                  *                           Pertussis (“Tdap”) Vaccine;
SECRETARY OF HEALTH               *                           Guillain Barré Syndrome (“GBS”).
AND HUMAN SERVICES,               *
                                  *
              Respondent.         *
* * * * * * * * * * * * * * * *

John R. Howie, Jr., Howie Law, P.C., Dallas, TX, for Petitioner.
Michael P. Milmoe, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION 1

        On April 23, 2014, Colette Young (“Petitioner”) petitioned for compensation, on behalf
of Janet Moody, under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-
1 to -34 (2012). Petitioner alleged that the administration of the Tetanus-Diphtheria-acellular-
Pertussis (‘Tdap”) vaccine, on April 19, 2011, caused Moody to develop Guillain-Barré
Syndrome (“GBS”).

       The parties recently filed a stipulation, stating that a decision should be entered awarding
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

                                                  1
compensation. Respondent denies that the Tdap vaccine is the cause of Moody’s alleged GBS or
any other injury. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The parties stipulate to the following vaccine compensation payments:

       a) a lump sum of $215,006.21, which amount represents reimbursement of a State of
          California Medicaid lien, in the form of a check payable jointly to petitioner, and

          Department of Health Care Services
          Recovery Branch – MS 4720
          P.O. Box 997421
          Sacramento, CA 95899-7421
          Re: DHCS Account No.: C90478491F-VAC03 (Janet Moody)

       b) a lump sum of $121,210.21, which amount represents reimbursement of a State of
          California Medicaid lien, in the form of a check payable jointly to petitioner, and

          Department of Health Care Services
          Recovery Branch – MS 4720
          P.O. Box 997421
          Sacramento, CA 95899-7421
          Re: DHCS Account No.: P90478491F-001 (Janet Moody)

          Petitioner agrees to endorse these two checks to the appropriate State agencies.

       c) a lump sum of $530,904.83, in the form of a check payable to petitioner, as legal
          representative of the Estate of Janet Moody, representing all remaining damages
          available under 42 U.S.C. § 300aa-15(a).

Appendix A at 2-3.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’




                                               2
stipulation. 2

        IT IS SO ORDERED.

                                              s/ Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master




2
  Entry of judgment is expedited by the parties’ joint filing of notice renouncing the right to seek
review. Vaccine Rule 11(a).

                                                 3